Citation Nr: 1443806	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran was provided a VA examination in December 2009, the VA examiner's opinion is inadequate.  The VA examiner diagnosed the Veteran with mild aortic insufficiency and mildly impaired left ventricle relaxation, but failed to provide an opinion regarding the etiology of those diagnoses.  The Board does not have the medical expertise to determine the nature and etiology of the Veteran's symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, ask the Veteran to identify the private physician from whom he indicated he received treatment for hypertension in September 2008 VA treatment records.  Then, make efforts to obtain any outstanding treatment records, including records from VA and any private physicians dated since January 2008.

2. Second, AFTER any additional VA or private treatment records have been obtained, schedule the Veteran for a VA examination by a cardiologist regarding the nature and etiology of any heart disability or symptoms thereof, including any mild aortic insufficiency and mildly impaired left ventricle relaxation, present since the Veteran's April 2009 claim.  Provide the examiner with the claims file as well as any evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.

The examiner should review the claims file and this REMAND, perform any indicated tests, and provide an opinion, based on the record and the Veteran's lay statements about the duration and onset of his symptoms, regarding:

(a) whether it is less likely than not, at least as likely as not (i.e., a greater than 50 percent probability), or more likely than not that any heart disability present at any point since the Veteran's April 2009 claim was incurred or, alternatively, aggravated in service or is otherwise etiologically related to an in-service injury, event, or disease;  and whether it is less likely than not, at least as likely as not (i.e., a greater than 50 percent probability), or more likely than not that any valvular heart disease, myocarditis, arteriosclerosis or cardiovascular-renal disease had onset within one year of service separation. If the examiner finds the Veteran has had more than one diagnosed heart disability since filing his April 2009 claim, the examiner should provide a separate opinion for each diagnosed disability.

The examiner MUST consider:
(i) the Veteran's testimony during his July 2014 videoconference Board hearing that he did not have heart problems prior to service and developed a heart valve disease in service that progressed to cause intermittent symptoms for which he did not seek treatment because they resolved on their own, but that now causes numerous symptoms (palpitations, ventricular arrhythmias, an irregular heartbeat, a racing heart, heart flutters, skipping beats, dizziness, shortness of breath, high blood pressure, and fainting) (see Transcript of Record at 3-5, 7-10);
(ii) the Veteran's report in an April 2009 statement of having experienced chest pains. 

The examiner MUST also comment on:
(i) the Veteran's assertion in his August 2009 Notice of Disagreement that he has a heart disability due to alcohol abuse in service and a September 2009 buddy statement that the Veteran had partied and drank heavily during service and then was not allowed to be discharged because of a heart problem; 
(ii) the December 2009 VA examiner's diagnoses of mild aortic insufficiency and mildly impaired left ventricle relaxation and opinion that the Veteran did not have a current heart disability.

Please provide a complete rationale and medical explanation for any opinion.  If medical literature is used, please provide a citation.

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

